Raucci, J. This cause having come for consideration on the Respondent’s stipulation and the Court being duly advised in the premises: Finds, that a departmental report was issued by the Illinois Department of Revenue, State department or agency, on March 22, 1984, pursuant to Rule 14 of the Rules of the Court of Claims, and is considered prima facie evidence of the facts set forth therein. This departmental report establishes that the Department of Revenue concurs in the facts as set forth in the Claimant’s complaint, to wit: that the Claimant’s 1975 Lincoln automobile, license number 5Y82A — 842400, was improperly seized and sold by the Department of Revenue through its agents, the Sangamon County Sheriff’s Office. The Claimant, Georgia Hale, was required to expend $1,600.00 in her own funds to retrieve this automobile. The departmental report also informs that there exists within the department no procedure by which the Claimant can make a claim for a refund of the monies she used to retrieve her automobile. It appears to this Court that the Department of Revenue improperly seized and sold Georgia Hale’s automobile and that she should be reimbursed for her cost for retrieving this automobile. It is hereby ordered, that Georgia Hale be awarded in complete satisfaction of the above captioned claim and any other claim arising out of this occurrence, $1,600.00.